DETAILED ACTION
Allowable Subject Matter
Claims 3, 5-7, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10-14 and 21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2017/0221960 A1 to Lin et al (“Lin”).
As to claim 1, Lin discloses an optical structure (See Fig. 1-3), comprising:
a first medium layer (120) being transparent; and
an opaque layer (130), arranged on the first medium layer and comprising a plurality of vias (135);
wherein the optical structure is configured to allow light rays passing through each of the plurality of vias to project to a corresponding light ray receiving area respectively (See Fig. 1-3).  

(See Fig. 1, 135).
As to claim 10, Lin discloses all of the limitations of claim 1, and further discloses a display substrate, comprising a base substrate wherein the optical structure is arranged on the base substrate (See Fig. 1-3, 100).
As to claim 12, Lin discloses wherein the base substrate comprises an array structure (abstract; See Fig. 1-3; Array structure 110 formed on substrate 100), and the optical structure is arranged on one side of the base substrate away from the array structure (See Fig. 1-3).
As to claim 13, Lin discloses wherein the display substrate comprises an organic light-emitting diode (OLED) display substrate (abstract) or a quantum-dot light-emitting diode (QLED) display substrate.
As to claim 14, Lin discloses all the limitations of claim 10 and further discloses a display device, comprising:  a plurality of optical sensing units (See Fig. 1, 110), configured to receive light rays reflected by an object to be detected and passing through the display substrate and the optical structure, wherein each of the plurality of optical sensing units is arranged in a corresponding light ray receiving area respectively (See Fig. 1-3); and
a control unit (¶ 0006 “control circuit”), connected with the plurality of optical sensing units and configured to obtain a pattern of the object to be detected according to the light rays received by the plurality of optical sensing units (abstract; ¶ 0032).
.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0221960 A1 to Lin et al (“Lin”).  
As to claim 11, Lin fails to disclose wherein the first medium layer serves as the base substrate.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  It would have been obvious to integrated the function of the base substrate into the first medium layer and thereby reducing the number of elements of the optical structure.  See MPEP 2144.04.V.B.

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0221960 A1 to Lin et al (“Lin”) in view of CN 106886341 A to Gu.  
As to claim 2, Lin fails to disclose wherein the opaque layer comprises:

a second opaque sub-layer arranged on a second surface of the first medium layer, wherein the second surface is opposite to the first surface, and the second opaque sub-layer comprises a plurality of second vias;
wherein an orthogonal projection of one first via of the plurality of first vias onto the first medium layer partially or completely overlaps with an orthogonal projection of one second via of the plurality of second vias onto the first medium layer, and the second via of the plurality of second vias is closest to the first via of the plurality of first vias. 
Gu discloses wherein the opaque layer (See Fig. 1; See also Fig. 4) comprises:
a first opaque sub-layer, arranged on a first surface of the first medium layer and comprising a plurality of first vias (See optical units 20 formed on the bottom surface of the optical structure 2.); and
a second opaque sub-layer arranged on a second surface of the first medium layer, wherein the second surface is opposite to the first surface, and the second opaque sub-layer comprises a plurality of second vias (See optical units 20 formed on the top surface of the optical structure 2.);
wherein an orthogonal projection of one first via of the plurality of first vias onto the first medium layer partially or completely overlaps with an orthogonal projection of one second via of the plurality of second vias onto the first medium (See Fig. 1, optical structure 2).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Lin with the teachings of Gu wherein the opaque layer comprises:  a first opaque sub-layer, arranged on a first surface of the first medium layer and comprising a plurality of first vias; and a second opaque sub-layer arranged on a second surface of the first medium layer, wherein the second surface is opposite to the first surface, and the second opaque sub-layer comprises a plurality of second vias; wherein an orthogonal projection of one first via of the plurality of first vias onto the first medium layer partially or completely overlaps with an orthogonal projection of one second via of the plurality of second vias onto the first medium layer, and the second via of the plurality of second vias is closest to the first via of the plurality of first vias, as suggested by Gu thereby similarly using known configurations for forming optical structures in the optical structure of Lin.  
As to claim 9, Gu discloses wherein the first medium layer is made of glass or polyimide (See pg. 3, paragraph 7, “light transmission layer is polymide or glass”).
As to claim 16, the same rejection or discussion is used as in the rejection of claim 2.  



Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0221960 A1 to Lin et al (“Lin”) in view of CN 106886341 A to Gu, and further in view of US Patent Pub. 2018/0373945 A1 to Wu et al (“Wu”).  
As to claim 4, Lin view of Gu fails to disclose wherein the opaque layer comprises a third opaque sub-layer, the first medium layer comprises at least two medium sub-layers, the third opaque sub-layer is arranged between every two adjacent medium sub- layers of the at least two medium sub-layers, the third opaque sub-layer comprises a plurality of third vias, and orthogonal projections of one third via of the plurality of third vias, one second via of the plurality of second vias and one first via of the plurality of first vias, onto the first medium layer partially or completely overlap with one another.  
Wu discloses wherein the opaque layer (See Fig. 3) comprises a third opaque sub-layer (128),
the first medium layer comprises at least two medium sub-layers (126),
the third opaque sub-layer (128) is arranged between every two adjacent medium sub- layers of the at least two medium sub-layers,
the third opaque sub-layer comprises a plurality of third vias (128a), and
orthogonal projections of one third via of the plurality of third vias, one second via of the plurality of second vias and one first via of the plurality of first vias, onto the first medium layer partially or completely overlap with one another (see Fig. 3).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Lin view of Gu with the teachings of Wu wherein 
As to claim 18, the same rejection or discussion is used as in the rejection of claim 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624